Citation Nr: 1824627	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-35 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran was stationed at United States Marine Corps Base Camp Lejeune from October 1973 to June 1976 and is therefore presumed to have been exposed to contaminants in the water supply at the base.

2.  The Veteran has a diagnosis of non-Hodgkin's lymphoma, which has been active during the pendency of the claim.


CONCLUSION OF LAW

The criteria for service connection for non-Hodgkin's lymphoma have been met. 
38 U.S.C. §§ 1101, 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017); 82 Fed. Reg. 4173-4185 (January 13, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

The Veteran contends that he developed non-Hodgkin's lymphoma as a result of his exposure to contaminants in the water supply while stationed at the United States Marine Corps Base Camp Lejeune.  See January 2013 Statement in Support of Claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, certain diseases may be presumed to have been incurred or aggravated during service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 providing a presumption of service connection for certain diseases based on exposure to contaminants present in the water supply at Camp Lejeune.  The amendment defines "contaminants in the water supply" as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  In order to qualify for presumptive service connection under these provisions, there must be evidence of: (1) a diagnosis of one of the enumerated diseases under the new provision 38 C.F.R. § 3.309(f), (i.e., kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer), if manifest to a degree of 10 percent or more at any time after service; and (2) service of at least 30 days (consecutive or nonconsecutive) at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987.  The rulemaking applies to claims received by or pending before VA on or after March 14, 2017.  See 82 Fed. Reg. 4173-4185 (January 13, 2017); VA M-21-1 Adjudication Manual, Part IV, Subpart ii, Chapter 2, Section C.6.a. (revised March 14, 2017).

The Board finds that presumptive service connection for non-Hodgkin's lymphoma based on exposure to contaminated water at Camp Lejeune is warranted.  The Veteran was stationed at the United States Marine Corps Base Camp Lejeune during the applicable time period, from October 1973 to June 1976.

Further, the medical evidence of record reveals that the Veteran was diagnosed with non-Hodgkin's lymphoma in February 2010.  See July 2010 VA Treatment Record.  The Veteran underwent chemotherapy until March 2010, but remained with a port in his chest and continued to see an oncologist as of October 2013.  See March 2012 and October 2013 VA Treatment Records.  

Consequently, as the Veteran was stationed at Camp Lejeune during the requisite time period, and is therefore presumed to have been exposed to contaminants in the water supply, and has a current diagnosis of non-Hodgkin's lymphoma that has manifested to a degree of 10 percent or more since service, presumptive service connection for non-Hodgkin's lymphoma is warranted.


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma is granted. 






____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


